DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “a welding system”, a system is generally comprises of two or more components.  
The instant claim only recites “processing circuitry” within the main body of the claim.   Furthermore, it is unclear which component/structure includes this “processing circuitry”.   Claims 23-31 are rejected for at least the reason of their respective direct or indirect dependency from independent claim 22.  Appropriate correction is required.      

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. (US 6,624,388) in view of Fergason (US 7,342,210)
With regard to claims 22 and 32, Blankenship teaches a welding system (FIG. 1 & 9), comprising: processing circuitry (30) configured to: identify a welding device (58) based on a degree of synchronization (“Higher-level control and monitoring is achieved by executing remote components within the remote system 30 to monitor and control various aspects within the welding systems 24-28. These components may include a remote interface 70, a weld configuration component 74, and a weld monitoring component 78 that may include an arc stability monitor and a weld quality monitor, for example. Other remote components may include a higher-level control component 82, and a business transaction component 86”, col. 6, ln. 63 to col. 7, ln. 5) and one or more arc welding processes of a welding power supply (welding system 20 includes a weld system monitor 50 and a weld controlling system 54 that controls welding equipment 58 which includes a welding power supply, and the weld control system 54 includes a weld controller 60, an arc/weld monitor 64, and weld I/O and communications interface 68 to control the welding equipment 58, col. 6, ln. 42-53), establish a communication channel between the welding device (58) and the welding power supply (518, FIG. 9)(col. 6, ln. 42-53; “weld program 476 may control welding system functional aspects such as a wire feeder 512, a torch travel 514, a part handler 516 and a power supply 518”, col. 14, ln. 20-36), and transmit information between the welding device (58) and the welding power supply (518) via the communication channel (col. 14, ln. 20-36; FIG. 9 illustrates a communication channel between the power supply 518 and welding equipment (see “TO WELD EQUIP” on right side of figure with arrow pointed thereto).   
Blankenship does not teach a welding helmet including an auto-darkening feature of the helmet and one or more welding processes of a welding power supply; however, Fergason teaches in FIG. 1 a welding helmet 11 which includes an auto-darkening lens 10, power supply 16, and remote control system 20, in which “signals from the remote control 20 will affect the local auto-darkening lens 10, e.g., reach a receiver in the operating circuitry 15 of the auto-darkening lens”, col. 9, ln. 38-42.     
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Blankenship reference, to include a welding helmet including an auto-darkening feature of the helmet and one or more welding processes of a welding power supply, as suggested and taught by Fergason, for the purpose of providing a welding helmet which has network functionality.   With regard to claim 32 which is directed toward a method for linking a welding helmet and a welding power supply, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)".
With regard to claims 23 and 33, Blankenship teaches the degree of synchronization comprises 90% synchronization (“Higher-level control and monitoring is achieved by executing remote components within the remote system 30 to monitor and control various aspects within the welding systems 24-28. These components may include a remote interface 70, a weld configuration component 74, and a weld monitoring component 78 that may include an arc stability monitor and a weld quality monitor, for example. Other remote components may include a higher-level control component 82, and a business transaction component 86”, col. 6, ln. 63 to col. 7, ln. 5).
With regard to claims 24 and 34, Blankenship teaches the processing circuitry is configured to identify a welding device from a plurality of welding devices (each of weld system 1 (20), welding system 2 (24), welding system 3 (28) are identified; FIGS. 1 & 9) and Fergason teaches a welding helmet as detailed previously.
With regard to claims 25 and 35, Blankenship teaches the information comprises welding related information  (col. 14, ln. 20-36; FIG. 9 illustrates a communication channel between the power supply 518 and welding equipment (see “TO WELD EQUIP” on right side of figure with arrow pointed thereto); “FIG. 9, a system 500 illustrates a remote user interface in accordance with the present invention. A remote interface 504 invokes a modifier object 508 that has access to the welding controller 462 and weld program 476 and drives the interface 504. The weld program 476 may control welding system functional aspects such as a wire feeder 512, a torch travel 514, a part handler 516 and a power supply 518. The remote interface 504 may include a Graphical User Interface (GUI) and provide a standard tool bar 512 (e.g., file, edit, view, format, tools, window, help). A user may manipulate aspects of the welding system via the remote interface 504 and tool bar 512. These manipulations may include logic, timing, waveform behavior, dynamic behavior, and system manipulations, for example. Additionally, the user may monitor weld system variables from the remote interface 504 to perform maintenance or servicing of remote welding systems.”, col. 14, ln. 20-36).   
With regard to claims 26 and 36, Blankenship teaches the information enables the welding device to control a welding parameter of the welding power supply  (col. 14, ln. 20-36; FIG. 9 illustrates a communication channel between the power supply 518 and welding equipment (see “TO WELD EQUIP” on right side of figure with arrow pointed thereto); “FIG. 9, a system 500 illustrates a remote user interface in accordance with the present invention. A remote interface 504 invokes a modifier object 508 that has access to the welding controller 462 and weld program 476 and drives the interface 504. The weld program 476 may control welding system functional aspects such as a wire feeder 512, a torch travel 514, a part handler 516 and a power supply 518. The remote interface 504 may include a Graphical User Interface (GUI) and provide a standard tool bar 512 (e.g., file, edit, view, format, tools, window, help). A user may manipulate aspects of the welding system via the remote interface 504 and tool bar 512. These manipulations may include logic, timing, waveform behavior, dynamic behavior, and system manipulations, for example. Additionally, the user may monitor weld system variables from the remote interface 504 to perform maintenance or servicing of remote welding systems.”, col. 14, ln. 20-36) and Fergason teaches the welding helmet as detailed above.   
With regard to claims 27 and 37, Blankenship teaches the welding parameter comprises a voltage output, current output, wire feed speed, or pulse parameter of the welding power supply (col. 14, ln. 20-36; FIG. 9 illustrates a communication channel between the power supply 518 and welding equipment (see “TO WELD EQUIP” on right side of figure with arrow pointed thereto); “FIG. 9, a system 500 illustrates a remote user interface in accordance with the present invention. A remote interface 504 invokes a modifier object 508 that has access to the welding controller 462 and weld program 476 and drives the interface 504. The weld program 476 may control welding system functional aspects such as a wire feeder 512, a torch travel 514, a part handler 516 and a power supply 518. The remote interface 504 may include a Graphical User Interface (GUI) and provide a standard tool bar 512 (e.g., file, edit, view, format, tools, window, help). A user may manipulate aspects of the welding system via the remote interface 504 and tool bar 512. These manipulations may include logic, timing, waveform behavior, dynamic behavior, and system manipulations, for example. Additionally, the user may monitor weld system variables from the remote interface 504 to perform maintenance or servicing of remote welding systems.”, col. 14, ln. 20-36) and Fergason teaches the welding helmet as detailed above.   
.With regard to claims 28 and 38, Blankenship teaches the information relates to an operator associated with the welding device (“an operator input 608 may include such information as when the operator has started and stopped a shift and may include other information such as reported and/or flagged operator problems relating to the welding process”, col. 14, ln. 65 to col. 15, ln. 1) and Fergason teaches the welding helmet as detailed above.  
With regard to claims 29 and 39, Blankenship teaches the welding power supply, the welding power supply comprising the processing circuitry and power conversion circuitry configured to receive input power and convert the input power to output power suitable to power a welding torch during the one or more arc welding processes (“FIG. 9, a system 500 illustrates a remote user interface in accordance with the present invention. A remote interface 504 invokes a modifier object 508 that has access to the welding controller 462 and weld program 476 and drives the interface 504. The weld program 476 may control welding system functional aspects such as a wire feeder 512, a torch travel 514, a part handler 516 and a power supply 518. The remote interface 504 may include a Graphical User Interface (GUI) and provide a standard tool bar 512 (e.g., file, edit, view, format, tools, window, help). A user may manipulate aspects of the welding system via the remote interface 504 and tool bar 512. These manipulations may include logic, timing, waveform behavior, dynamic behavior, and system manipulations, for example. Additionally, the user may monitor weld system variables from the remote interface 504 to perform maintenance or servicing of remote welding systems.”, col. 14, ln. 20-36).   
With regard to claims 30 and 40, Blankenship teaches the welding power supply further comprises control circuitry configured to collect data relating to the one or more arc welding processes, the data reflecting one or more times when a welding arc is established or maintained during the one or more arc welding processes (“Higher-level control and monitoring is achieved by executing remote components within the remote system 30 to monitor and control various aspects within the welding systems 24-28. These components may include a remote interface 70, a weld configuration component 74, and a weld monitoring component 78 that may include an arc stability monitor and a weld quality monitor, for example. Other remote components may include a higher-level control component 82, and a business transaction component 86”, col. 6, ln. 63 to col. 7, ln. 5; “FIG. 9, a system 500 illustrates a remote user interface in accordance with the present invention. A remote interface 504 invokes a modifier object 508 that has access to the welding controller 462 and weld program 476 and drives the interface 504. The weld program 476 may control welding system functional aspects such as a wire feeder 512, a torch travel 514, a part handler 516 and a power supply 518. The remote interface 504 may include a Graphical User Interface (GUI) and provide a standard tool bar 512 (e.g., file, edit, view, format, tools, window, help). A user may manipulate aspects of the welding system via the remote interface 504 and tool bar 512. These manipulations may include logic, timing, waveform behavior, dynamic behavior, and system manipulations, for example. Additionally, the user may monitor weld system variables from the remote interface 504 to perform maintenance or servicing of remote welding systems.”, col. 14, ln. 20-36).   
With regard to claims 31 and 41, Blankenship teaches a wireless communication module comprising the processing circuitry, the wireless communication module being part of the welding power supply, a welding wire feeder, or the welding helmet (“By coupling the welding systems 20-28 to the network 40, a higher-level of control and efficiency is established over conventional welding systems. The network 40 may include broad public networks such as the Internet or may be configured for local Intranet and/or dedicated control networks. As an example, the network 40 may employ Ethernet (IEEE 802.3), Wireless Ethernet (IEEE 802.11), PPP (point-to-point protocol), point-to-multipoint short-range RF (Radio Frequency), WAP (Wireless Application Protocol) and Bluetooth. Higher-level control and monitoring is achieved by executing remote components within the remote system 30 to monitor and control various aspects within the welding systems 24-28”, col. 6, ln. 54-66).

Request for Examiner Interview
To help expedite the processing of the instant patent application, the Examiner is amendable to an Examiner Interview in the interest of compact prosecution.    
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH W ISKRA/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761